de la HOUSSAYE, Judge:
This appeal was fixed for argument and all attorneys of record and the plaintiff in proper person were notified. At the time scheduled for argument, the appellant was not present or represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5(b), this Court, ex proprio motu, considers said appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice.
Alternatively, the Court notes ex proprio motu, that this Court has no jurisdiction in criminal matters. State ex rel. McIntyre v. Allgood, 178 So.2d 774 (La. App. 1st Ct. 1965); Art. 7, Sect. 2, Art. 7, Sect. 29, Art. 7, Sect. 10, Const. of 1921. State ex rel. Jones v. Sheriff of Calcasieu Parish, 191 So.2d 191 (La.App. 3rd Ct. 1966).
Further, “There shall be no appeal from a judgment granting or refusing to grant release upon a petition for a writ of habeas corpus”. Art. 369, C.Cr.P.
Therefore, It is Ordered that this appeal be dismissed with prejudice.
Appeal dismissed.